Citation Nr: 0523201	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-34 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) improved 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2002 decision by the RO in Philadelphia, 
Pennsylvania, which determined the veteran was not entitled 
to payment of non-service connected pension benefits, because 
his income was excessive.

Additionally, in September 1992 the veteran submitted a 
statement in which he  raised an issue relating to 
entitlement to service connection for headaches.  As this 
issue is not currently in appellate status it is referred to 
the RO for appropriate action.

(The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a right eye disorder is addressed 
in a separate decision under a different docket number).


FINDINGS OF FACT

1.  In October 2001 the veteran applied for non-service-
connected pension benefits.

2.  The veteran is married but lives apart from his spouse 
and is contributing to her support.

3.  Throughout the period since October 2001 the veteran's 
countable income has exceeded the applicable income limits 
for receipt of pension.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
non-service connected pension benefits.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.

The VA General Counsel has held that VA is not required under 
38 U.S.C.A. § 5103(a) to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-04.

In the present case, the issue before the Board as to whether 
the veteran's income is excessive for pension is a legal one 
as there is no dispute as to the essential facts required to 
resolve the matter.  The outcome of the appeal is governed by 
the interpretation and application of the law and regulations 
to undisputed facts rather than by consideration of the 
adequacy of the evidence or resolving conflicting evidence.  
Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required.

Legal criteria

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

Under the law, the maximum annual rate of improved pension 
payable to a veteran varies according to the number of 
dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. 
§§ 3.3(a)(3), 3.23, 3.273 (2004).

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2004); M21-1, Part I, Appendix B.

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2004).

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272 (2004).  The maximum 
annual rates of improved pension are specified by statute in 
38 U.S.C.A. §§ 1521 and 1542 (death pension), as increased 
from time to time under 38 U.S.C.A. § 5312.  Each increase of 
the maximum annual rates of improved pension (including death 
pension) under 38 U.S.C.A. § 5312 is published in the 
"Notices" section of the federal register.  38 C.F.R. § 
3.23(a) (2004).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  However, a spouse who 
resides apart from the veteran and is estranged from him is 
not to be his dependent unless he makes reasonable support 
contributions.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 
3.23(d)(1), 3.60 (2004).  A veteran and spouse who reside 
apart are considered to be living together unless they are 
estranged.  38 C.F.R. § 3.60 (2004).

The maximum annual rate of pension for a veteran with one 
dependent was $12,186 from December 1, 2000, $12,516 from 
December 1, 2001, $12,692 from December 1, 2002, and $12,959 
from December 1, 2003.  See VA Adjudication Procedures Manual 
M21-1, Part I, Appendix B.

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2004).

Analysis

The present appeal arises from the RO's determination that 
the veteran's income was excessive for payment of pension 
benefits.  The RO had previously determined that the veteran 
was totally and permanently disabled.  In his October 2001 
application for benefits the veteran reported therein that 
his income consisted of Social Security benefits paid at the 
rate of $843.00 per month, Social Security benefits paid at 
the rate of $400.00 per month for his wife, and $415 monthly 
from Provident Mutual.  He reported that he was married but 
lived apart from his wife, however he still made reasonable 
support contributions to her.

In a letter received in November 2002, the veteran reported 
that he received only $1,245 per month.  This apparently did 
not include the income for his spouse, because in December 
2002, he reported that his monthly income consisted of $843 
from Social Security for himself, $415 from National 
Provident, and $415 in income for his spouse.

In processing the claim the RO obtained information from the 
Social Security Administration dated November 2002, which 
evidenced that benefits from that Agency were paid to the 
veteran at the rate of $822.00 per month as of July 2001 and 
a rate of $843.00 per month as of December 2001.  Additional 
evidence obtained were numerous statements of payments from 
Provident Mutual dated in September 2002, October 2002 and 
December 2002, which reflect a payment in the amount of $415.  
Also, the veteran has reported that his spouse received an 
income of $400 per month from the Social Security 
Administration.  This combined amount exceeds the VA annual 
maximum rate of payment for a veteran with a dependent. 

It should be apparent from comparing the reported income with 
the maximum allowable income for payment of pension, that the 
veteran's income has been excessive for payment of pension at 
all times relevant to this appeal.  Even if the veteran's 
report of $1,245 of monthly income were accepted as fully 
accurate, his income would be excessive for payment of 
pension benefits.  The law and the undisputed facts are 
dispositive of the issue presented.

The veteran is advised that should his income change in the 
future, or should he incur significant out-of-pocket medical 
expenses, he is encouraged to reapply for pension and his 
potential entitlement will be determined in light of the 
facts then of record.  At this time, however, the veteran 
does not meet the eligibility requirements for pension 
benefits.


ORDER


The claim of entitlement to nonservice-connected disability 
pension benefits is denied.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


